SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1296
KA 08-00032
PRESENT: SMITH, J.P., LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JASON BROOKS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


SHIRLEY A. GORMAN, BROCKPORT, FOR DEFENDANT-APPELLANT.

JASON BROOKS, DEFENDANT-APPELLANT PRO SE.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (John
J. Ark, J.), rendered September 27, 2007. The judgment convicted
defendant, upon his plea of guilty, of assault in the first degree and
attempted murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the sentence and as
modified the judgment is affirmed, and the matter is remitted to
Supreme Court, Monroe County, for resentencing.

     Same Memorandum as in People v Brooks ([appeal No. 1] ___ AD3d
___ [Feb. 6, 2015]).




Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court